Exhibit 10.1

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of May 4, 2006 by and between VAIL RESORTS
DEVELOPMENT COMPANY ("VRDC"), a subsidiary of VAIL RESORTS, INC. ("VRI"), and
Keith Fernandez ("Executive").

RECITALS

1. VRDC desires to employ the Executive to render services for the period and
upon the terms and conditions provided for in this Agreement; and

2. The Executive wishes to serve in the employ of VRDC for its benefit for the
period and upon the terms and conditions provided for in this Agreement.

COVENANTS

NOW, THEREFORE, the parties hereto agree as follows:

1. Employment.

(a) VRDC hereby employs the Executive to serve as President and Chief Operating
Officer of VRDC on the terms and conditions set forth herein. In such capacity,
the Executive shall have the responsibilities normally associated with such
position, subject to the direction and supervision of the Chief Executive
Officer (the "CEO") of VRI.

(b) The Executive accepts employment hereunder and agrees that, during the term
of his employment, he will devote substantially all his time during normal
business hours and best efforts to the performance of his duties hereunder,
which duties shall be performed in an efficient and competent manner and to the
best of his ability. The Executive further agrees that, during the term of this
Agreement, he will not, without the prior written consent of the CEO, directly
or indirectly engage in any manner in any business or other endeavor, either as
an owner, employee, officer, director, independent contractor, agent, partner,
advisor, or in any other capacity calling for the rendition of his personal
services. This restriction shall not preclude the Executive from having passive
investments, and devoting reasonable time to the supervision thereof (so long as
such does not create a conflict of interest or interfere with the Executive's
obligations hereunder), in any business or enterprise which is not in
competition with any business or enterprise of VRI or any of its subsidiaries or
affiliates, including but not limited to VRDC (collectively the "Companies").

2. Compensation.

For all services rendered by the Executive to or on behalf of the Companies,
VRDC shall provide or cause to be provided to the Executive, subject to making
any and all withholdings and deductions required of VRDC or its affiliates by
law with all other income tax consequences being borne by the Executive, the
following:

(a) Base Salary. The Executive shall receive regular compensation at the initial
rate of Four Hundred Thousand Dollars ($400,000.00) per year (the "Base
Salary"), payable in accordance with the normal payroll practices of VRDC, and
net of Mandatory Time Off deductions. The Executive's Base Salary shall be
reviewed annually by the CEO and the Compensation Committee of the VRI Board of
Directors (the "Compensation Committee"); the Executive's initial review shall
occur in October 2007. Any increases in such Base Salary shall be at the
discretion of the CEO and the Compensation Committee, and the Executive
acknowledges that the CEO and the Compensation Committee are not obligated to
grant any increases. The Executive's Base Salary shall not be lowered from the
initial Base Salary set forth above during the term of this Agreement without
his written consent.

(b) Employment Commencement Bonus. The Executive shall receive an Employment
Commencement Bonus in the amount of $250,000 payable upon his reporting to work
on his Employment Commencement Date.

(c) Vail Resorts Management Incentive Plan for Corporate Executives. The
Executive shall be entitled to participate in the Management Incentive Plan for
Corporate Executives ("MIP") commencing with the Fiscal Year 2007 MIP. Under the
MIP, the Executive shall be eligible to receive an annual bonus award of up to
Fifty Percent (50%) of the Executive's Base Salary ($200,000) based upon his
performance in light of objectives established by the CEO, and the Companies'
performances in light of objectives established by the Compensation Committee,
it being understood that any such awards are at the discretion of the CEO and
the Compensation Committee.

(d) Real Estate Long Term Incentive Program. The Executive shall also be
entitled to participate in the newly created Real Estate Long Term Incentive
Program ("RE LTIP"). The target five-year payout will be $2.25 million; however
the target payout in any particular year may be higher or lower than $450,000.
The RE LTIP will be structured to deliver a payout to the Executive of a
percentage of the profitability of VRDC's real estate development projects. Such
percentage will be determined through consultation between the Executive and the
CEO, based upon a review of the estimated profit from VRDC's development
projects, and will be subject to approval by the Compensation Committee. It is
understood that VRDC may grant additional executives the right to participate in
the RE LTIP, provided that such grants shall not have the effect of diluting the
Executive's agreed upon percentage.

(e) Stock Appreciation Rights. Upon his reporting to work on his Employment
Commencement Date, the Executive shall receive an initial grant of stock-settled
VRI Stock Appreciation Rights ("SARs") with an exercise price based on the fair
market value on the business day preceding his Employment Commencement Date,
covering such number of shares necessary to give the grant a value of $250,000,
using VRI's binomial valuation (estimated at 15,625 shares based upon an
estimated binomial valuation at today's market price of $16 per SAR). The SARs
shall vest in increments of 1/3 per year over a three year period. Future annual
SAR grants would be targeted at the same valuation, beginning in October 2007,
subject to approval by the Compensation Committee.

(f) Restricted Shares of VRI Stock. Upon his reporting to work on his Employment
Commencement Date, the Executive shall receive an initial grant of restricted
VRI shares valued based upon the fair market value of VRI's stock on the close
of trading on the NYSE on the business day preceding his Employment Commencement
Date, consisting of such number of shares as to give the grant a value of
$250,000. The restricted shares shall vest in increments of 1/3 per year over a
three year period.

(g) Benefits; Paid Time Off. The Executive shall also be eligible to participate
in the Vail Resorts 401(k), Nonqualified Deferred Compensation Plan, health,
medical, dental, long-term disability and life insurance plans, and such other
benefit plans and perks as may be extended to other senior executives of the
Companies. The Executive shall also receive three (3) weeks of paid time off.



(h) Clubs and Other Privileges. The Executive shall, subject to applicable rules
in effect from time to time, be entitled during the term of employment to the
benefits of membership in the Arrowhead Alpine Club, the Bachelor Gulch Club,
the Game Creek Club, Red Sky Ranch Golf Club, the Beaver Creek Club and the
Jackson Hole Golf Club (collectively "Clubs"), provided that the Executive shall
not actually be a member of such Clubs and in no event shall the Executive be
entitled to any claim of reimbursement for any initiation or similar fees.
Executive shall be solely responsible for the payment of any and all charges
incurred at such Clubs, excepting only the payment of regular dues, which the
Executive shall not be obligated to pay. In addition, the Executive shall
receive all other benefits and perquisites on the same terms afforded from time
to time to senior executives generally (e.g. season ski passes).

(i) Expense Reimbursement. The Executive shall have a travel and entertainment
budget that is reasonable in light of his position and responsibilities and
shall be reimbursed for all reasonable business-related travel and entertainment
expenses incurred by him thereunder upon submission of appropriate documentation
thereof.

(j) Relocation Reimbursement. VRDC shall reimburse the Executive for the
reasonable costs of relocating his family from San Diego to the Denver/Boulder
Metropolitan Area, including: (i) up to three house hunting trips for himself
and his family, (ii) temporary living expenses for the Executive for up to 3
months in a condominium or extended stay property, (iii) up to three round trip
flights to San Diego per month for the Executive between his Employment
Commencement Date and the completion of his family's relocation to Colorado,
(iv) transportation for his family to Colorado when they relocate, and (v)
packing and transportation of the Executive's household goods, including up to
three motor vehicles, from San Diego to his new home in the Denver/Boulder
Metropolitan Area. To the extent that reimbursement of these expenses is
reported as income to the Executive, they will be grossed up for Federal and
Colorado income taxes. VRDC will provide the Executive with a $100,000 housing
assistance bonus upon his completing the purchase of a home in the
Denver/Boulder Metropolitan Area.

(k) Legal Expenses. VRDC shall reimburse the Executive's reasonable documented
legal fees and expenses (not to exceed $10,000) incurred by him in the review
and negotiation of this Agreement.

3. Term and Termination.

(a) Term and Renewal. The effective date of this Agreement shall be the date
when the Executive initially reports to work for VRDC ("Employment Commencement
Date"). The Executive's Employment Commencement Date shall be June 1, 2006.
Unless terminated earlier, as hereinafter provided, the term of this Agreement
shall be for the period commencing with the Employment Commencement Date and
continuing through April 30, 2008; provided, however, that unless either VRDC or
the Executive gives written notice of non-renewal to the other not less than 120
days prior to the then-current scheduled expiration date, this Agreement shall
thereafter be automatically renewed for successive one-year periods.

(b) Termination for Cause. VRDC, acting through the CEO, may terminate this
Agreement at any time for "cause", by giving Executive written notice specifying
the effective date of such termination and the circumstances constituting such
cause. For purposes of this Agreement, "cause" shall mean (i) any conduct
involving gross negligence, gross mismanagement, the unauthorized disclosure of
confidential information or trade secrets; (ii) dishonesty or a violation of
VRI's Code of Ethics and Business Conduct which has a material detrimental
impact on the reputation, goodwill or business position of any of the Companies;
(iii) gross obstruction of business operations or illegal or disreputable
conduct by the Executive which materially impairs the reputation, goodwill or
business position of any of the Companies, including acts of unlawful sexual
harassment; or (iv) any action involving a material breach of the terms of the
Agreement including, without limitation, after 30 days' written notice and
opportunity to cure to the CEO and VRI Board's satisfaction, material
inattention to or material neglect of duties. In the event of a termination for
cause, the Executive shall be entitled to receive only his then-current Base
Salary through the date of such termination and any fully vested SARs or
restricted shares and other applicable benefits generally available to
terminated senior executives (not to be deemed to include severance payments or
salary continuation). Further, the Executive acknowledges that in the event of
such a termination for cause, he shall not be entitled to receive any bonus
payment for the year of termination or subsequent years under the MIP, the RE
LTIP or any other incentive compensation plan in which he is then participating.

(c) Termination Without Cause or Non-Renewal. VRDC may terminate this Agreement
at any time without cause, by giving the Executive written notice specifying the
effective date of such termination. In the event of a termination without cause,
or if VRDC gives notice of non-renewal of this Agreement as provided in Section
3(a), and provided that the Executive executes a written release in connection
with such termination substantially in the form attached hereto as Annex I (the
"Release"), the Executive shall be entitled to receive (i) his then-current Base
Salary through the effective date of such termination or non-renewal, (ii) in
the event that the applicable Compensation Committee established performance
targets for the year are achieved, a pro-rated bonus for the portion of the VRDC
fiscal year through the effective date of such termination or non-renewal, which
pro-rated bonus shall be payable in the same form and at the same time as bonus
payments are made to the Companies' senior executives generally, (iii) one year
of his then current Base Salary payable in lump sum, and (iv) any fully vested
SARs and restricted shares.

(d) Termination By Executive For Good Reason. The Executive shall be entitled to
terminate this Agreement at any time for "good reason" by giving VRDC not less
than Thirty (30) day's prior written notice. For purposes of this Agreement,
"good reason" shall mean (i) VRDC shall breach its obligations hereunder in any
material respect and shall fail to cure such breach within 60 days following
written notice thereof from Executive, (ii) VRDC shall decrease the Executive's
then current Base Salary, (iii) the Executive is directed to relocate his
principal office more than 50 miles from Interlocken Business Park without his
consent, and/or (iv) VRDC shall effect a material diminution in the Executive's
reporting responsibilities, titles, authority, offices or duties as in effect
immediately prior to such change. In such event, provided that the Executive has
executed the Release, the Executive shall be entitled to receive (w) his then
current Base Salary through the effective date of such termination, (x) in the
event that the applicable Compensation Committee established performance targets
for the year are achieved, a pro-rated bonus for the portion of the VRDC fiscal
year through the effective date of such termination, which pro-rated bonus shall
be payable in the same form and at the same time as bonus payments are made to
the Companies' senior executives generally, (y) one year of his then current
Base Salary payable in lump sum, and (z) any fully vested SARs and restricted
shares.

(e) Termination By Executive Without Good Reason. The Executive may also
terminate this Agreement at any time without good reason by giving VRDC at least
Thirty (30) days prior written notice. In such event, the Executive shall be
entitled to receive only his then-current Base Salary through the date of
termination and any fully vested SARs and restricted shares and other applicable
benefits generally available to terminated senior executives (not to be deemed
to include severance payments or salary continuation). Further, the Executive
acknowledges that in the event of such a termination without good reason, he
shall not be entitled to receive any bonus payment for the year of termination
or subsequent years under the MIP, the RE LTIP or any other incentive
compensation plan in which he is then participating.

(f) Termination by Executive Without Good Reason Prior to First Anniversary of
Employment Commencement Date. In addition to the consequences specified in
Section 3(e) above, if the Executive terminates this Agreement without good
reason at any time prior to the first anniversary of his Employment Commencement
Date, he shall, within Thirty (30) days after his termination date, reimburse
VRDC for 100% of the amounts paid to him as an Employment Commencement Bonus
under Section 2(b) and as Relocation Assistance under Section 2(j).

(g) Termination Due To Disability. In the event that the Executive becomes
totally and permanently disabled (as determined by the CEO and the VRI Board of
Directors in good faith according to applicable law), VRDC shall have the right
to terminate this Agreement upon written notice to Executive; provided, however,
that in the event that the Executive executes the Release, the Executive shall
be entitled to receive (i) his then-current Base Salary through the date of such
termination, (ii) in the event the applicable Compensation Committee established
performance targets for the year are achieved, a pro-rated bonus for the portion
of the VRDC fiscal year through the effective date of such termination, which
pro-rated bonus shall be payable in the same form and at the same time as bonus
payments are made to the Companies' senior executives generally, and (iii) his
then-current Base Salary, net of short term disability payments remitted to him
by VRDC, through the earlier of (y) the scheduled expiration date of this
Agreement (but in no event less than 12 months from the date of disability) or
(z) the date on which his long-term disability insurance payments commence.
Further, the Executive shall be entitled to retain all fully vested SARs and
restricted shares.

(h) Termination Due To Death. This Agreement shall be deemed automatically
terminated upon the death of the Executive. In such event, provided the
Executive's personal representative executes a release substantially in the form
or the Release, the Executive's personal representative shall be entitled to
receive (i) the Executive's then-current Base Salary through such date of
termination, and (ii) in the event the applicable Compensation Committee
established performance targets for the year are achieved, a pro-rated bonus for
the portion of the VRDC fiscal year through the effective date of such
termination, which pro-rated bonus shall be payable in the same form and at the
same time as bonus payments are made to the Companies' senior executives
generally. Further, Executive's personal representative shall be entitled to
retain any SARs or restricted shares pursuant to the terms of the applicable
agreements.

(i) Other Benefits. Upon the Executive's termination pursuant to Sections 3(c)
or (d) above, VRDC agrees to pay the Executive in lump sum, one year's COBRA
premiums for continuation of health and dental coverage, adjusted for any
projected increases or decreases in premiums. This payment will be remitted to
the Executive at the same time that he is paid his separation payment. Except as
expressly set forth in this Section 3, the Executive shall not be entitled to
receive any compensation or other benefits in connection with termination of his
employment.

(j) Provisions of Agreement that Survive Termination. No termination of this
Agreement shall affect any of the rights and obligations of the parties hereto
under Sections 4, 5, 6 and 7, and such rights and obligations shall survive such
termination in accordance with the terms of such sections.

4. Non-Competition.

The provisions of this Section 4 shall apply for a period of one (1) year
beginning with the date of termination of the Executive's employment hereunder
for any reason. During such period, the Executive will not, without the prior
written consent of the CEO, directly or indirectly, become associated, either as
owner, employee, officer, director, independent contractor, agent, partner,
advisor or in any other capacity calling for the rendition of personal services,
with any individual, partnership, corporation, or other organization doing
business in the State of Colorado whose business or enterprise is resort real
estate development; provided, however, that the foregoing shall not preclude the
Executive from having passive investments in less than five percent (5%) of the
outstanding capital stock of a competitive corporation which is listed on a
national securities exchange or regularly traded in the over-the-counter market
or which have been approved in writing by the CEO. If, for any reason, any
portion of this covenant shall be held to be unenforceable it shall be deemed to
be reformed so that it is enforceable to the maximum extent permitted by law.

Further, the Executive covenants and agrees that, during his employment
hereunder and for the period of one year thereafter; the Executive will not
solicit for another business or enterprise any person who is a Grade 27
managerial or higher level employee of any of the Companies at the time of the
Executive's termination.

5. Document Return; Resignations.

Upon termination of Executive's employment hereunder for any reason, the
Executive agrees that he shall promptly surrender to VRDC all letters, papers,
documents, instruments, records, books, products, data and work product stored
on electronic storage media, and any other materials owned by any of the
Companies or used by the Executive in the performance of his duties under this
Agreement. Additionally, upon termination of the Executive's hereunder for any
reason, the Executive agrees to immediately resign from, and execute appropriate
resignation letters relating to, all officer, director, management or board
positions to which he may have been elected or appointed by reason of his
employment or involvement with VRDC, specifically including but not limited to
the VRDC's Board of Directors, the boards of any of the Companies and any other
boards, districts, homeowner and/or industry associations in which the Executive
serves at the direction of the CEO (collectively the "Associations").

6. Confidentiality.

During the term of this Agreement, and at all times following the termination of
the Executive's employment hereunder for any reason, the Executive shall not use
for his own benefit or for the benefit of his employer, or disclose, directly or
indirectly, to any person, firm or entity, or any officer, director,
stockholder, partner, associate, employee, agent or representative thereof, any
confidential information or trade secrets of any of the Companies or the
Associations. As used herein, the term "confidential information" includes
budgets, business plans, strategies, analyses of potential transactions, costs,
and other proprietary information of VRDC and the Companies that is not in the
public domain.

7. Non-Disparagement.

For a period of five (5) years following the termination of the Executive's
employment hereunder for any reason, the Executive agrees that he shall not make
any statements disparaging of any of the Companies, their respective boards, and
the officers, directors, stockholders, or employees of any of the Companies or
the Associations. VRDC shall similarly not disparage the Executive following
such termination, it being understood that, subject to the terms of this Section
7, VRDC and the Executive, as appropriate, may respond truthfully to inquiries
from prospective employers of the Executive, or as may be required by any
governmental or judicial body acting in its official capacity.

8. Injunctive Relief.

The parties acknowledge that the remedy at law for any violation or threatened
violation of Sections 4, 5, 6, 7 and/or 9 of this Agreement may be inadequate
and that, accordingly, either party shall be entitled to injunctive relief in
the event of such a violation or threatened violation without being required to
post bond or other surety. The above stated remedies shall be in addition to,
and not in limitation of, any other rights or remedies to which either party is
or may be entitled at law, in equity, or under this Agreement.

9. Non-Assignability.

It is understood that this Agreement has been entered into personally by the
parties. Neither party shall have the right to assign, transfer, encumber or
dispose of any duties, rights or payments due hereunder, which duties, rights
and payments with respect hereto are expressly declared to be non-assignable and
non-transferable, being based upon the personal services of the Executive, and
any attempted assignment or transfer shall be null and void and without binding
effect on either party; provided, however, that VRDC may assign this Agreement
to any affiliate or successor corporation.

10. Indemnification

VRDC agrees that it shall indemnify and hold harmless Executive in connection
with legal proceedings seeking to impose liability on him in his capacity
serving as a director, officer or employee of the Companies to the fullest
extent permitted under the Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws of Vail Resorts, Inc. and the Certificate of
Incorporation and Bylaws of VRDC. Further, he shall be entitled to coverage
under the Directors and Officers Liability Insurance program to the same extent
as other senior executives of the Companies.

11. Complete Agreement.

This Agreement constitutes the full understanding and entire employment
agreement of the parties, and supersedes and is in lieu of any and all other
understandings or agreements between VRDC and the Executive. Nothing herein is
intended to limit any rights or duties the Executive has under the terms of any
applicable incentive compensation, benefit plan or other similar agreements.

12. Arbitration.

Other than the parties' right to seek injunctive relief in accordance with
Section 8 of this Agreement, any controversy or claim arising out of or in
relation to this Agreement or any breach thereof shall be resolved by final and
binding arbitration, in accordance with the rules for contractual disputes, by
the Judicial Arbiter Group ("JAG"), Denver, Colorado, and judgment on the award
rendered may be entered in any court having jurisdiction. In the event that any
controversy or claim is submitted for arbitration hereunder relating to the
failure or refusal by VRDC or the Executive to perform in full all of its
obligations hereunder, VRDC or the Executive, as applicable, shall have the
burden of proof (as to both production of evidence and persuasion) with respect
to the justification for such failure or refusal. The arbitrator(s) shall award
the prevailing party its reasonable attorneys' fees. VRDC shall pay 50% of the
arbitration fees assessed by JAG and in addition, shall pay the Executive's 50%
portion of the fees up to a maximum of $10,000. The parties shall each pay half
of any arbitration fees in excess of $20,000. The arbitrator(s) shall not have
the power to direct equitable relief.

13. Amendments.

Any amendment to this Agreement shall be made only in writing and signed by each
of the parties hereto.

14. Governing Law.

The internal laws of the State of Colorado law shall govern the construction and
enforcement of this Agreement.

15. Notices.

Any notice required or authorized hereunder shall be deemed delivered when
deposited, postage prepaid, in the United States mail, certified, with return
receipt requested, addressed to the parties as follows:

 

Mr. Keith Fernandez

P.O. Box ______

_______, Colorado _______

 

Vail Resorts Development Company

PO Box 7

Vail, Colorado 81658

Attn.: Executive Vice President and General Counsel



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day of the date first written above.







EXECUTIVE:

VAIL RESORTS DEVELOPMENT COMPANY:

/s/ Keith Fernandez

By:

/s/ Martha D. Rehm

Keith Fernandez

Martha D. Rehm Executive Vice President

                       



 

 

 

 

Annex I

MUTUAL RELEASE

 

This mutual release (this "Release") is entered into as of this__________day of
____________, 20____ (the "Release Date") by Keith Fernandez ("Employee"), on
the one hand and Vail Resorts Development Company, ("VRDC") on the other hand.

1. Reference is hereby made to the employment agreement dated May __, 2006 (the
"Employment Agreement") by the parties hereto setting forth the agreements among
the parties regarding the termination of the employment relationship between
Employee and VRDC. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Employment Agreement.



2. Employee, for himself, his wife, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges VRDC and its respective
direct and indirect parents and subsidiaries, and other affiliated companies,
and each of their respective past and present officers, directors, agents and
employees, from any and all actions, causes of action, claims, demands,
grievances, and complaints, known and unknown, which Employee or his wife,
heirs, executors, administrators, successors, or assigns ever had or may have at
any time through the Release Date. Employee acknowledges and agrees that this
Release is intended to and does cover, but is not limited to, (i) any claim of
employment discrimination of any kind whether based on a federal, state, or
local statute or court decision, including the Age Discrimination in Employment
Act with appropriate notice and recision periods observed; (ii) any claim,
whether statutory, common law, or otherwise, arising out of the terms or
conditions of Employee's employment and/or Employee's separation from VRDC
including, but not limited to, any claims in the nature of tort or contract
claims, wrongful discharge, promissory estoppel, intentional or negligent
infliction of emotional distress, and/or breach of covenant of good faith and
fair dealing; enumeration of specific rights, claims, and causes of action being
released shall not be construed to limit the general scope of this Release. It
is the intent of the parties that by this Release Employee is giving up all
rights, claims and causes of action occurring prior to the Release Date, whether
or not any damage or injury therefrom has yet occurred. Employee accepts the
risk of loss with respect to both undiscovered claims and with respect to claims
for any harm hereafter suffered arising out of conduct, statements, performance
or decisions occurring before the Release Date.

3. VRDC hereby releases and discharges Employee, his wife, heirs, executors,
administrators, successors, and assigns, from any and all actions, causes of
actions, claims, demands, grievances and complaints, known and unknown, which
VRDC ever had or may have at any time through the Release Date. VRDC
acknowledges and agrees that this Release is intended to and does cover, but is
not limited to, (i) any claim, whether statutory, common law, or otherwise,
arising out of the terms or conditions of Employee's employment and/or
Employee's separation from VRDC, and (ii) any claim for attorneys' fees, costs,
disbursements, or other like expenses. The enumeration of specific rights,
claims, and causes of action being released shall not be construed to limit the
general scope of this Release. It is the intent of the parties that by this
Release VRDC is giving up all of its respective rights, claims, and causes of
action occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. VRDC accepts the risk of loss with respect to both
undiscovered claims and with respect to claims for any harm hereafter suffered
arising out of conduct, statements, performance or decisions occurring before
the Release Date.

4. This Release shall in no event (i) apply to any claim by either Employee or
VRDC arising from any breach by the other party of its obligations under the
Employment Agreement occurring on or after the Release Date, (ii) waive
Employee's claim with respect to compensation or benefits earned or accrued
prior to the Release Date to the extent such claim survives termination of
Employee's employment under the terms of the Employment Agreement, or (iii)
waive Employee's right to indemnification under the by-laws of the Company.

5. This Mutual Release shall be effective as of the Release Date and only if
executed by both parties.

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.



 

VAIL RESORTS DEVELOPMENT COMPANY

 

___       ___________ By:               

Keith Fernandez

 

Date:             Date:   